Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4, and 17, fig. 1 and 2 of Maruyama teach a bulk capacitor circuit for an AC input [AC] AC/DC Switching Mode Power Supply (SMPS) which provides a DC voltage [Vbulk] VDC to a DC/DC converter, comprising: a plurality of bulk capacitors [eg. C2, C3, Cr, Crd, Css]; driver and control circuitry [eg. 32, 34-37] comprising input voltage sensing circuitry [34] which senses an input voltage range (eg. of AC via VH or Vbulk via PFC_FB being of sufficient value to start switching operation in 33); and a startup circuit [31, 33] connected to receive the DC voltage VDC and provide an initial supply voltage Vcc to the driver and control circuitry, so that the input voltage range is sensed, and said one or more of the plurality of bulk capacitors is connected, before enabling the DC/DC converter. Maruyama does not teach where the plurality of capacitors have different voltage ratings. However, par. 56 of Lind teaches switchable capacitors in a power converter with different voltage ratings. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating capacitors with different voltage ratings as taught in Lind for the purpose of utilizing a suitable and well-known type of converter design for improved controllability. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, details of the plurality of bulk capacitors having different voltage ratings and details of the driver and control circuitry.
Regarding claims 2, 3, 5-16, and 18-20, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lethellier (US 2018/0367030) describes a resonant AC-to-DC converter. McCune (US 2013/0336031) describes AC/DC power conversion methods and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896